IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37062

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 526
                                                )
       Plaintiff-Respondent,                    )     Filed: June 24, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DARREL IGNACIO MULLENDORE,                      )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and unified concurrent sentences of thirty years, with a
       minimum period of confinement of ten years, for two counts of lewd conduct with
       a minor under sixteen, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Darrel Ignacio Mullendore was charged with seven counts of lewd conduct with a minor
under sixteen and one count of domestic battery in the presence of a child. Pursuant to a plea
agreement, Mullendore pled guilty to two counts of lewd conduct with a minor under sixteen,
Idaho Code § 18-1508, and the remaining charges were dismissed. The district court sentenced
Mullendore to a unified term of thirty years, with a minimum period of confinement of ten years
on each count, to be served concurrently. Mullendore appeals asserting that the district court
abused its discretion by imposing an unreasonably harsh sentence.




                                               1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Mullendore’s judgment of conviction and sentence are affirmed.




                                                   2